UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34844 MediaMind Technologies Inc. (Exact name of registrant as specified in its charter) Delaware 52-2266402 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 135 West 18th Street (5th Floor), New York, NY 10011 (Address of principal executive offices) (Zip Code) (646) 202 - 1320 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 15, 2010, there were 18,523,0sa205 shares outstanding of the registrant’s common stock. MediaMind Technologies Inc. Table of Contents PAGE NUMBER PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of December 31, 2009 and September 30, 2010 (unaudited) 3 Condensed Consolidated Statements of Income for the nine months and three months ended September 30, 2009 (unaudited) and 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months and three monthsended September 30, 2009 (unaudited) and 2010 (unaudited) 6 Notes to Condensed Consolidated Financial Statements for the nine months and three months ended September 30, 2009 (unaudited) and 2010 (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. (Removed and Reserved) 30 Item 5. Other Information 30 Item 6. Exhibits 31 SIGNATURES 32 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. MEDIAMIND TECHNOLOGIES INC. (FORMERLY EYEBLASTER, INC.) AND ITS SUBSIDIARIES Condensed Consolidated Balance Sheets as of December 31, 2009 and September 30, 2010 (unaudited) (U.S. dollars in thousands) December 31, September 30, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term deposit Restricted cash Trade receivables Other accounts receivable and prepaid expenses Total current assets LONG-TERM ASSETS: Marketable securities Deferred taxes, net Severance pay fund Other long-term assets Total long-term assets PROPERTY AND EQUIPMENT, NET Total assets $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 3 MEDIAMIND TECHNOLOGIES INC. (FORMERLY EYEBLASTER, INC.) AND ITS SUBSIDIARIES Condensed Consolidated Balance Sheets as of December 31, 2009 and September 30, 2010 (unaudited) (U.S. dollars in thousands, except share and per share data) December 31, September 30, (Unaudited) LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Employees and payroll accruals Other accounts payable Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other employee accruals Total long-term liabilities COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS' EQUITY (Note 4): Stock capital: Common stock of $ 0.001 par value - 19,200,000 shares authorized at December 31, 2009 and 88,000,000 (unaudited) at September 30, 2010; 11,573,706 and 21,668,289 (unaudited) shares issued at December 31, 2009 and September 30, 2010, respectively; 8,412,002 and 18,506,585 (unaudited) shares outstanding at December31, 2009 and September 30, 2010, respectively. 12 22 Series A-1 Convertible Preferred stock of $ 0.001 par value - 2,100,000 shares authorized at December 31, 2009 and no shares authorized at September 30, 2010 (unaudited); 2,068,966 shares issued and outstanding at December 31, 2009 and no shares issued and outstanding at September 30, 2010 (unaudited); Aggregate liquidation preference of $ 32,996 at December 31, 2009 and no aggregate liquidation preference at September 30, 2010 (unaudited). 2 - Additional paid-in capital Treasury stock at cost (3,161,704 shares of Common stock) ) ) Accumulated other comprehensive loss ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 4 MEDIAMIND TECHNOLOGIES INC. (FORMERLY EYEBLASTER, INC.) AND ITS SUBSIDIARIES Condensed Consolidated Statements of Income for the nine months and three months ended September 30, 2009 (unaudited) and 2010 (unaudited) (U.S. dollars in thousands, except per share data) Three months ended September 30 Nine months ended September 30 (Unaudited) Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Total operating expenses Operating income Financial income (expenses), net ) Income before income taxes Income taxes Net income Accretion of Preferred stock dividend preference ) Net income attributable to Common stockholders $ Net earnings per share: Basic Diluted Weighted average number of shares of Common stock used in computing net earnings per share (in thousands): Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 5 MEDIAMIND TECHNOLOGIES INC. (FORMERLY EYEBLASTER, INC.) AND ITS SUBSIDIARIES Condensed Consolidated Statements of Cash Flows for the nine months and three months ended September 30, 2009 (unaudited) and 2010 (unaudited) (U.S. dollars in thousands) Three months ended September 30 Nine months ended September 30 Unaudited Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Compensation related to options granted to employees Decrease in trade receivables Increase in other accounts receivable and prepaid expenses ) Decrease (increase) in deferred taxes ) ) ) Decrease (increase) in other long-term assets 17 17 59 ) Increase (decrease) in trade payables 36 84 ) Increase (decrease) in employees and payroll accruals ) ) ) Increase (decrease) in other accounts payable ) ) Increase (decrease) in accrued severance pay and other employee accruals, net ) 58 ) Decrease (increase) in accrued interest (3
